Exhibit 10.3

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”), dated as of the 1st day of
July, 2004 (the “Amendment Date”), by and between THE WELLS FUND XI, FUND XII,
REIT JOINT VENTURE, a Georgia Joint Venture Partnership (“Landlord”), successor
in interest to Hogan Triad Ft. Myers I, Ltd., a Florida limited partnership
(“Original Landlord”), and GARTNER, INC., a Delaware corporation (“Tenant”).

 

BACKGROUND:

 

The original lease agreement was entered into with an effective date of July 30,
1997, by and between Original Landlord and Tenant. The original lease was then
assigned by Original Landlord to Landlord, pursuant to that certain Assignment
and Assumption of Leases and Security Deposits dated September 20, 1999 (the
Original Lease, as assigned, is called the “Lease”). The Lease relates to those
premises situated in that certain building located on a parcel of land known as
Parcel 3B of Gateway Center, and located at 12600 Gateway Boulevard, Lee County,
Ft. Myers, Florida (the “Property”).

 

The Term of the Lease will expire on June 30, 2008. Tenant has agreed to extend
the Term until January 31, 2013 and otherwise amend the Lease as described
below, in consideration of Wells Operating Partnership, L.P., a Delaware Limited
Partnership, an affiliate of Landlord (“REIT”), acquiring additional property
(the “Additional Property”) adjacent to the Property and constructing additional
surface parking (“Surface Parking”) thereon for use by Tenant pursuant to a new
lease entered into between Tenant and REIT (the “Parking Lease”).

 

Accordingly, REIT intends to enter into that certain Deposit Receipt and Sales
Agreement (the “Contract”) with Bay Colony - Gateway, Inc., a Delaware
corporation (“Seller”) for the purchase of the Additional Property and Tenant
has approved the terms and conditions of the same. REIT will have an inspection
period during which to inspect the Additional Property, as well as its title
records and environmental condition to determine whether REIT desires to
complete the purchase. REIT reserves the right to terminate the Contract if REIT
is not satisfied, in its reasonable discretion, with the results of its
inspection of the Additional Property. Should REIT decide to terminate the
Contract, this Amendment will be of no force or effect. Likewise, if, for any
reason, Seller terminates the Contract or defaults under the Contract and
refuses or fails to close the sale of the Additional Property, this Amendment
will be of no further force or effect.

 

Should REIT complete the acquisition of the Additional Property, it is the
intention of REIT, Landlord and Tenant that this Amendment be effective as of
the same day as the lease of the Additional Property to Tenant and that such
lease and this Amendment operate and practically function as a single lease.

 

Landlord and Tenant now wish to amend the Lease as described below.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the mutual covenants and benefits
herein contained, Landlord and Tenant do hereby modify and amend the Lease as
follows:

 

1. Definitions. Unless otherwise specified herein, capitalized terms used in
this Amendment but not otherwise defined herein shall have the meanings given in
the Lease. The following definitions are hereby adopted and supercede the
definition provided for any such terms in the Lease:

 

“Acquisition Date” shall mean the date of the closing of the acquisition of the
Additional Property pursuant to the Contract.

 

“Additional Property” shall mean that parcel of land identified as Gateway -
Parcel 3B - Phases 2 & 3 and situated in the County of Lee and State of Florida,
located in Lee County, Florida,

 

“Additional Rent” shall have the meaning given in Section 4(b).

 

“Amendment Date” shall mean July 1, 2004, which is the date that this Amendment
becomes effective.

 

“Base Rent” shall have the meaning given in Section 4(a).

 

“Contract” shall mean that certain Deposit Receipt and Sales Agreement between
REIT and Seller for the purchase of the Additional Property.

 

“Initial Term” shall mean the time between the Acquisition Date and continuing
until January 31, 2013.

 

“Landlord” shall mean The Wells Fund XI-Fund XII-REIT Joint Venture, a Georgia
joint venture partnership.

 

“Landlord's Address” shall mean 6200 The Corners Parkway, Suite 200, Norcross,
Georgia 30092.

 

“Lease Year” shall mean that twelve (12) month period beginning on Amendment
Date and end twelve (12) months after the same. Each subsequent Lease Year shall
commence on the day immediately following the last day of the preceding Lease
Year and shall continue for a period of twelve (12) full calendar months.
Promptly after the Acquisition Date the parties shall execute and deliver a
written statement which verifies the actual Acquisition Date.

 

“Parking Lease” that certain lease between REIT and Tenant for the use of the
Surface Parking.

 

“REIT” means Wells Operating Partnership, L.P., a Delaware Limited Partnership.

 

“Renewal Base Rent” shall having the mean ninety-five percent (95%) of the
market rent then being paid by other tenants occupying a similar amount of space
at a comparable building and project in Lee County, Florida.

 

“Seller” shall mean Bay Colony - Gateway, Inc., a Delaware corporation.

 

“Surface Parking” shall mean the approximately 125 parking spaces to be
constructed on the Additional Property pursuant to the Parking Lease.

 

2. Term of Lease. The Initial Term of Lease is hereby extended so that the same
will expire on January 31, 2013. Since the Final Installation Work has been
completed and Substantial Completion of the Building has been achieved,
Subsections 1.1(b) and (c) of the Lease are hereby deleted.



--------------------------------------------------------------------------------

3. Construction of Improvements. Since construction of the Building has been
completed and Tenant has accepted the Demised Premises, Section 2 of the Lease
is hereby deleted in its entirety, provided, however, that the definitions of
“Excused Delay” and “Force Majeure Events” in Section 2.3 shall remain.

 

4. Rent. Section 3.1 of the Lease is hereby deleted (except as otherwise noted
below) and replaced with the following: In consideration of the leasing of the
Demised Premises, Tenant covenants to pay to Landlord, without previous demand
therefor and without any right of setoff or deduction whatsoever, at Landlord's
Address, or at such other place as Landlord may from time to time designate in
writing, rent (the “Rent”) for the Initial Term of the Lease, payable in equal
monthly installments, in advance, and made up of the following components:

 

(a) Base Rent. Tenant shall pay Base Rent in the amount equal to $13.99 per
Rentable Square Foot. On each of February 1, 2005, February 1, 2006, and
February 1, 2007, Base Rent shall be increased by an amount equal to two and one
half percent (2.5%). On February 1, 2008, and on each anniversary thereof, Base
Rent shall be increased by an amount equal to two percent (2.0%). The following
schedule sets forth the amount of Base Rent due and payable as described in this
Section but does not include any other components of Rent:

 

Date

--------------------------------------------------------------------------------

   Per Sq. Ft.


--------------------------------------------------------------------------------

   Monthly


--------------------------------------------------------------------------------

Amendment Date - 1/05

   $ 13.99    $ 72,726.69

2/05 - 1/06

   $ 14.34    $ 74,544.86

2/06 - 1/07

   $ 14.70    $ 76,408.48

2/07 - 1/08

   $ 15.07    $ 78,318.69

 

(b) Additional Rent. Tenant will pay as Additional Rent the amount by which the
actual Operating Expenses, as defined in Section 6.2 of the Lease, exceed the
Base Year Operating Expenses, as provided in the second paragraph of subsection
3.1(e) of the Lease. Notwithstanding anything to the contrary herein, Subsection
3.1(e) of the Lease is not hereby deleted and the obligation of Landlord to
provide Tenant with a reasonably detailed statement of year-end Operating
Expenses and the right of Tenant to review and/or audit the same will remain
exactly as set forth in the third paragraph of subsection 3.1(e) of the Lease.
Subsection 6.2(d) of the Lease is hereby deleted so as to no longer be included
in the definition of Operating Expenses.

 

(c) Broker's Commission. Tenant will pay, on a monthly basis, an additional
amount equal to the difference between (i) a three percent (3.0%) commission
based on the Base Rent and the Additional Rent due pursuant to this Amendment
beginning on February 1, 2008 and ending January 31, 2013; and (ii) a three
percent (3.0%) commission based on solely the Base Rent due pursuant to this
Amendment beginning on February 1, 2008 and ending January 31, 2013. For
purposes of the calculation above, the amount of Additional Rent is $5.77 per
square foot of the Premises. Such amount will be amortized at an eight percent
(8.0%) rate over the remaining Lease Term and paid monthly by Tenant. Such
amount equals an annual amount of Thirteen Thousand One Hundred and Four Dollars
($13,104.00) and will be charged to Tenant as a per square foot rate of $.21.

 

(d) Delinquent Rental Payments. Section 3.3 of the Lease is amended so that any
delinquent payment of any of the components of Rent described above will trigger
the rights and remedies of Landlord given in the Lease for the late payment of
Base Rent.

 

5. Tenant Improvements. On or before the Acquisition Date, Landlord will provide
an amount equal to $7.50 per square foot of the Demised Premises, totaling
$468,000.00, as a Tenant Improvement Allowance. Tenant will first apply the
Tenant Improvement Allowance towards the initial $5,000.00 payment of Rent due
from Tenant pursuant to the Parking Lease; second towards the construction cost
of the parking lot improvements under the Parking Lease, third to construct and
install alterations to the Demised Premises pursuant to Section 20.1 of the
Lease, and if any unused portion of the Tenant Improvement Allowance remains,
the same will be applied to Rent or any other payment payable by Tenant pursuant
to the Lease or the Parking Lease. If an Event of Default occurs that Tenant
does not cure as provided in the Lease and Landlord terminates the Lease as a
result thereof, the unamortized portion of the Tenant Improvement Allowance will
become immediately due and payable to Landlord as liquidated damages. Tenant
acknowledges that determining Landlord’s damage in such an event would be
difficult, if not impossible, and that such amount represents a good faith
estimate of such damage.



--------------------------------------------------------------------------------

6. Lease Renewal Options. Tenant's right to renew the Lease as described in
Section 1.2 of the Lease shall remain in effect, so long as Tenant also renews
the Parking Lease for the same period of time. If Tenant fails to exercise its
right to renew the Parking Lease, Tenant's right to renew hereunder will be null
and void. The extension of the Initial Term pursuant to this Amendment will not
be considered an exercise of such right by Tenant. All of the terms and
conditions of Section 1.2 of the Lease shall remain unchanged, except that the
Renewal Base Rent will be ninety-five percent (95%). The term “Market Rental
Rate” shall mean the annual rate of rent per square foot of rentable area quoted
by Landlord within twenty (20) days of Tenant's exercise of its renewal option,
and accepted by Tenant as the prevailing market rental rate in the Fort Myers,
Florida office market for comparable office space. Tenant shall have twenty (20)
days from receipt of Landlord's quoted Market Rental Rate to accept or reject
the quote. In the event Tenant does not respond within the twenty (20) day
period, the quote will be deemed to be accepted. In the event Tenant rejects
Landlord's quoted Market Rental Rate, the matter shall be determined pursuant to
the arbitration provision set forth in Section 22.26 of the Lease.

 

7. Intentionally Omitted.

 

8. Cross-Default. In the event of a default by Tenant pursuant to the Parking
Lease that is not cured within the applicable cure period set forth in the
Parking Lease, the same will be deemed an Event of Default under this Lease and
Landlord shall have all of the rights and remedies set forth in the Lease.

 

9. Termination. If Tenant exercises any right it may have under the Lease to
terminate the same, including, but not limited to, its right to terminate
pursuant to Section 15.5 in the event of total or partial destruction off the
Premises, or Section 16.2, in the event of condemnation of all or a portion of
the Demised Premises, it must simultaneously terminate the Parking Lease. In the
event Tenant terminates the Parking Lease, Tenant shall have the right to
terminate the Lease by written notice to Landlord.

 

10. Assignment, Subletting. Should Tenant, pursuant to Section 17.2, transfer
the Lease to an Affiliate, Landlord may, at its option, require that Tenant
simultaneously transfer the Parking Lease to the same Affiliate.

 

11. Notices. Section 22.3 of the Lease is hereby amended as to Landlord's
address for the delivery of Notices. All Notices sent to Landlord pursuant to
such Section shall be delivered to the address set forth below:

 

                    To Landlord:   c/o Wells Real Estate Funds             6200
The Corners Parkway, Suite 250             Norcross, Georgia 30092        
                    With a copy to:   Hatcher Thomas LLC             1401
Dresden Drive, Suite 300             Atlanta, Georgia 30319        

 

12. Holding Over. If Tenant remains in possession of the Demised Premises after
expiration of the Lease and Tenant is subject to the holding over penalties of
Section 22.18 of the Lease, Tenant will be deemed to be holding over under the
Parking Lease.

 

13. Contingency. Section 22.34 of the Lease is hereby deleted in its entirety.

 

14. Broker Representation. Landlord hereby represents and warrants to Tenant
that Landlord has not utilized the service of any broker with regard to this
Amendment that requires the payment of a commission to such broker. Tenant is
represented by Cushman & Wakefield (“Tenant's Broker”). Tenant's Broker will be
paid a commission by Landlord subject to a separate agreement. Landlord and
Tenant warrant and represent to each other that neither Landlord nor Tenant has
utilized the service of any other broker with regard to this Amendment that
requires the payment of a commission to such broker. In the event Tenant or
Landlord has utilized the services of a broker that are not disclosed herein, it
is agreed that Tenant or Landlord, as applicable, will be responsible for any
and all commissions payable to said broker.

 

15. Interpretation. If any conflict between the terms of this Amendment and the
terms of the Lease occurs, the terms of this Amendment shall govern and control
in all respects. It is the



--------------------------------------------------------------------------------

intention of Landlord and Tenant with respect to the subject matter hereof that
the terms of this Amendment shall supersede and replace in each and every
respect the terms and provisions of the Lease and Memorandum of Lease which the
parties intend to modify pursuant to the terms hereof.

 

16. Binding Effect; Headings; Applicable Law. All the terms and provisions of
this Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. The headings in this
Amendment are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof. This Amendment shall be governed by and construed in
accordance with the laws of the State of Florida.

 

17. Ratification. Except as hereinabove set forth, the Lease shall remain
unmodified and in full force and effect, and Landlord and Tenant do hereby
ratify and confirm the Lease, as modified and amended herein.

 

18. Counterparts. This Amendment may be executed in multiple counterparts, each
of which is to be deemed original for all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment under seal
as of the date first above written.

 

Signed, sealed and delivered

         TENANT:

in the presence of:

                      GARTNER, INC.

                                                                               
                                    

Unofficial Witness

        

a Delaware corporation

          

By:                                         
                                  (SEAL)         

                                                                               
                                    

        

Name:                                         
                                                  

Unofficial Witness

        

Title:                                         
                                                    

                        [CORPORATE SEAL]                

 

[Signatures continue on the following page.]



--------------------------------------------------------------------------------

Signed, sealed and delivered

in the presence of:

         LANDLORD:

 

 

                                                                               
                

    

THE WELLS FUND XI, FUND XII, REIT JOINT VENTURE

a Georgia Joint Venture Partnership

Unofficial Witness

                                     

WELLS REAL ESTATE FUND XI, L.P.

a Georgia Limited Partnership,

 

                                                                               
                

          

Unofficial Witness

             By:      

Wells Partners, L.P.,

                  

a Georgia Limited Partnership

as general partner

                   By:      

Wells Capital, Inc., a Georgia corporation,

as general partner

                       By:                                         
                                                                               
        Name:                                         
                                                                                
  Title:                                         
                                                                                
                                (Corporate Seal)                        By:
                                        
                                                                               
        Name:                                         
                                                                                
  Title:                                         
                                                                            
WELLS REAL ESTATE FUND XII, L.P.               

a Georgia Limited Partnership,

               By:   Wells Partners, L.P.,                    a Georgia Limited
Partnership                    as general partner                    By:  

Wells Capital, Inc., a Georgia corporation,

as general partner

                       By:                                         
                                                                               
        Name:                                     
                                                                                
      Title:                                         
                                                                                
                                (Corporate Seal)                        By:
                                        
                                                                               
        Name:                                         
                                                                                
  Title:                                         
                                                                            

WELLS OPERATING PARTNERSHIP, L.P.

a Delaware Limited Partnership

               By:  

Wells Real Estate Investment Trust, Inc.

a Maryland Corporation, as general partner

                       By:                                         
                                                                               
        Name:                                         
                                                                                
  Title:                                         
                                                             

 

 

[End of Signatures.]